                     Case 1:19-cv-05393-WMR Document 46 Filed 04/03/20 Page 1 of 1
Texas
1 150 Bissonnet
Houston , Texas 77005
t: 713-785-6262 I fox: 866-713-614 l
www.mcod o mspc .com

Colorado
1777 S. Bellaire St., Ste 341 I Denver, Co lorado 80222
t : 303-825-1 I I I I fox: 303-500-1208
                                                                                                    McADAMS PC
                                                                           I NSURANCE         & I N J URY    T RI AL    L AWY   E RS
www.colorodoinjury .com
                                                          April 3, 2020
         VIAE-FILE
         The Honorable William M. Ray, II
         Richard B. Russell Federal Building
         75 Ted Turner Drive, SW
         Courtroom 1705
         Atlanta, Georgia 30303-3309

                   Re:      Cause No. 1:19-cv-05393; Jane Doe v. The Rocket Science Group, LLC
         Dear Judge Ray:

                 Counsel for Plaintiff Jane Doe in the above-referenced matter is sending this
         correspondence to respectfully request an oral hearing on the renewed Motion to Dismiss
         filed by Defendant The Rocket Scient Group, LLC (Dkt. 43). 1 Plaintiff's counsel certainly
         recognizes the concerns associated with COVID-19; however, Defendant's Motion to
         Dismiss pres ents special circumstances , given the complexity and importance of the legal
         issues raised. Therefore , Plaintiff's counsel believes in-person oral argument is necessary
         and remains willing to travel to Atlanta for such a hearing.

                 Plaintiff's counsel recognizes that technology is allowing courts to conduct
         hearings remotely. While remote appearances can certainly be useful, Plaintiff's counsel
         respectfully requests the opportunity to present Jane Doe's argument in-person, as
         remote appearances simply are not the same. We respect this Court and opposing
         counsel's position on travel and in-person hearings at this time and only request that
         when in-person oral hearings become available, that Plaintiff's team be afforded the
         earliest opportunity to present her arguments.

                                                              R spectfully submitted,

                                                                       -~
                                                                      McAdams

         cc: All counsel of record (via electronic service)



         1
           In recognition of Local Rule 7-4, Plaintiff wants to be clear th at she is not seeking a ruling or an ord er but
         simply seeks an opportunity to pre sent her argument in person.
